Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

By the preliminary amendment filed November 9, 2021, claims 1-180 have been canceled.  Claims 181-207 are pending in this application and examined herein.

Objections
Claims 181, 189 and 203 are objected to because:
a) In line 2 of claim 181, “were” should be changed to “where”,
b) In the listing of metals in claims 189 and 203, “zirconium” is recited twice.
Appropriate correction is required.

			         Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 181, 183, 189, 192, 193, 194, 195, 196, 203, 206 and 207 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goia (US 2008/0062614).
Goia discloses multilayer ceramic capacitors which, as illustrated in Fig. 1 of Goia, comprise a plurality of alternating layers of dielectric and electrode layers arranged in a stack.  The prior art devices include silver-based particles having D50 and D90 values as recited in the instant claims; see Goia Fig. 10.  Further, it is clear from Fig. 7 of Goia that none of the prior art particles are even remotely close to 350 nm in size, or to the size as recited in instant claim 195.  With respect to claims 192, 193, 206 and 207, Goia para. [0043] discloses an embodiment including five closely packed layers of particles which yield a 200 nm thick metallic film.  Thus, the disclosure of Goia is held to anticipate the claimed invention.

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 182 and 197 are rejected under 35 U.S.C. 103 as being unpatentable over Goia.
Goia does not specify a D99 size of the prior art particles as recited in the instant claims.  However, it is clear from Fig. 7 of Goia, which includes a scale bar of 100 nm, that the vast majority (indeed substantially all) of the prior art particles are less than 230 nm in size.  Thus, one of ordinary skill in the art, considering the Goia disclosure, would have found a material with a D99 of ≤ 230 nm as claimed to be at best an obvious variant of what is disclose by Goia.
Claims 181, 182, 183, 188, 194, 195, 196, 197 and 202 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Goia or the Digikey Tech Forum article (Digikey).
Lee et al. discloses nickel nanoparticles intended for use in multi-layered ceramic condensers (MLCC, and the examiner notes that there is no difference between capacitors and condensers).  The Lee particles are stated to be “round uniform nanoparticles” 30-40 nm (Examples 1 and 3) or 15-20 nm (Example 2) in size, i.e. implying the D50 size of the particles is within those ranges.
Lee does not define the structure of the MLCC as recited in the instant claims, and does not state the D90, D99, or maximum sizes of the prior art particles as presently claimed.  However,
a) The examiner submits that the claim language “(MLCC) comprising…a plurality of dielectric layers and electrode layers arranged to form a stack where the dielectric layers and the electrode layers alternate” recites substantially nothing more than a standard definition of an MLCC.  Fig. 1 of the Digikey article effectively states and illustrates this concept.  Further, Goia Fig. 1 illustrates the structure of a MLCC consistent with the present claim language.
b) Clearly from the illustrations in Figs. 4, 5 and 6 of Lee, as well as the disclosure of “round uniform” nanoparticles in Lee, one can deduce that the Lee particles would meet the claimed limitations regarding particle sizes.
Therefore, the examiner’s position is that the Lee et al. disclosure of nickel nanoparticles for an MLCC of an appropriate size and composition, combined with the disclosures by Goia and Digikey of a standard structure of an MLCC, would have rendered an invention as presently claimed obvious to one of ordinary skill in the art.

Claims 184, 185, 186, 190, 191, 198, 199, 200, 204 and 205 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Akimoto et al. (US 2008/0226487).
Lee, discussed supra, discloses multilayer ceramic components made of nickel powder having a size as presently claimed, but does not disclose the limitations set forth in the instant claims. Akimoto is directed to nickel powders and multilayer ceramic electronic components using those powders, i.e. is in a similar field of endeavor as Lee. Akimoto indicates it was known in the art, at the time of filing of the present invention, to i) include an oxygen content as recited in instant claims 184, 185, 198 and 199 in such powders (see Akimoto para [0077-0078]), ii) include an oxidation layer on at least a portion of a surface of the particles as recited in instant claims 186 and 200 (see Akimoto para [0040]), and iii) to include an amount of sulfur in the particles as recited in instant claims 190, 191, 204 and 205 (see Akimoto para [0043]).  With respect to the latter, it is noted that the range of sulfur of 100-2000 ppm (0.01-0.20%) disclosed by Akimoto falls entirely within the ranges claimed in claims 191 and 205.  Akimoto discloses certain advantages resulting from powders having the above qualities, e.g. the multilayer component can be formed with a dense internal electrode with few voids, thin size, low resistance, and no structural defects; see Akimoto para [0026].
Therefore, the combined disclosures of Lee et al. and Akimoto et al. would have led one of ordinary skill in the art to an MLCC including particles in electrode layers thereof having the qualities as specified in the instant claims.

Claims 186, 187, 200 and 201 are rejected under 35 U.S.C. 103 as being unpatentable over Goia in view of Kang (US 2006/0204754).
Goia, discussed in items 5 and 7 supra, does not disclose an oxidation layer on the particles as recited in the instant claims.  Kang is directed to metal nanoparticles, with one preferable metal being silver (see Kang para [0018]), i.e. Kang is in a similar field of endeavor as Goia.  Kang indicates it was known in the art, at the time of filing of the present invention, to include an oxide layer a few Angstroms thick upon the surface of the particles; see Kang para [0019] and [0023].  Kang further indicates certain advantages associated therewith, e.g. ability to control the size of the nanoparticles and superior electromagnetic properties; see Kang para [0051].
Given this disclosure of Kang, it would have been an obvious expedient for one of ordinary skill in the art, intending to use the particles of Goia in an MLCC as disclosed in that reference, to include an oxidation layer on the particles as presently claimed.

			     Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 181-191 and 194-205 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,127,530 in view of Goia or Digikey. 
The ‘530 claims are directed to a composition in particulate form comprising metal-based particles, with claim 3 of the ‘530 patent reciting a D50 of ≤ 80 nm.  Claim 28 of the ‘530 patent recites a Dmax < 350 nm, identical to that recited in instant claim 194 and consistent with instant claim 181.  With respect to claims 182, 183, 195, 196 and 197, claim 29 of the ‘530 patent recites a Dmax < 200 nm, identical to that of claim 195, and implying a relatively narrow size distribution consistent with D90 and D99 values as presently claimed.  With respect to claims 184, 185, 198 and 199, see ’530 claim 13.  With respect to claims 186, 187, 200 and 201, see ‘530 claims 20 and 23.  With respect to claims 188 and 202, see ‘530 claim 26.  With respect to claims 189 and 203, while the ‘530 claims do not specifically recite the metals recited in these claims, one of skill in the art would understand that the material for an electrode would be required to be a conductive material; thus to employ one or more of the highly conductive metals as presently claimed (e.g. silver, copper) for this purpose in the ‘530 composition would have been a matter of obvious selection by one of skill in the art.  With respect to claims 190, 191, 204 and 205, see ‘530 claim 27.  
The composition in the ‘530 claims is “for use in an electrode layer of a multilayer ceramic capacitor (MLCC)”, but the ‘530 claims do not recite the particular structure of an MLCC as recited in the instant claims.  The examiner submits that this structure ((MLCC) comprising…a plurality of dielectric layers and electrode layers arranged to form a stack where the dielectric layers and the electrode layers alternate) is effectively nothing more than a standard definition of an MLCC, as disclosed and illustrated in Fig. 1 of the Digikey article or Goia Fig. 1.  Thus, the recitation in the ‘530 claims of “for use in an electrode layer of” an MLCC would imply to one of skill in the art to use that composition in the particular structure as recited in the instant claims.
Therefore, the present claims cannot be considered to define an invention patentably distinct from the claims of the ‘530 patent, when combined with the Digikey or Goia disclosures.



			   Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	November 1, 2022